

117 S2269 IS: Protect American Power Infrastructure Act
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2269IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Scott of Florida (for himself, Mr. Rubio, Mr. Marshall, and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo secure the bulk-power system in the United States.1.Short titleThis Act may be cited as the Protect American Power Infrastructure Act.2.Securing the bulk-power system(a)DefinitionsIn this section:(1)Bulk-power system(A)In generalThe term bulk-power system has the meaning given the term in section 215(a) of the Federal Power Act (16 U.S.C. 824o(a)).(B)InclusionThe term bulk-power system includes transmission lines rated at 69,000 volts (69 kV) or higher.(2)Covered equipmentThe term covered equipment means items used in bulk-power system substations, control rooms, or power generating stations, including—(A)(i)power transformers with a low-side voltage rating of 69,000 volts (69 kV) or higher; and (ii)associated control and protection systems, such as load tap changers, cooling systems, and sudden pressure relays;(B)(i)generator step-up (GSU) transformers with a high-side voltage rating of 69,000 volts (69 kV) or higher; and(ii)associated control and protection systems, such as load tap changers, cooling systems, and sudden pressure relays;(C)circuit breakers operating at 69,000 volts (69 kV) or higher;(D)reactive power equipment rated at 69,000 volts (69 kV) or higher; and(E)microprocessing software and firmware that—(i)is installed in any equipment described in subparagraphs (A) through (D); or (ii)is used in the operation of any of the items described in those subparagraphs.(3)Critical defense facility(A)In generalThe term critical defense facility means a facility that—(i)is critical to the defense of the United States; and(ii)is vulnerable to a disruption of the supply of electric energy provided to that facility by an external provider.(B)InclusionThe term critical defense facility includes a facility designated as a critical defense facility by the Secretary of Energy under section 215A(c) of the Federal Power Act (16 U.S.C. 824o–1(c)).(4)Critical electric infrastructureThe term critical electric infrastructure has the meaning given the term in section 215A(a) of the Federal Power Act (16 U.S.C. 824o–1(a)).(5)Defense critical electric infrastructureThe term defense critical electric infrastructure has the meaning given the term in section 215A(a) of the Federal Power Act (16 U.S.C. 824o–1(a)).(6)EntityThe term entity means a partnership, association, trust, joint venture, corporation, group, subgroup, or other organization.(7)Foreign adversaryThe term foreign adversary means any foreign government or foreign nongovernment person engaged in a long‑term pattern or serious instances of conduct significantly adverse to—(A)the national security of—(i)the United States; or(ii)allies of the United States; or (B)the security and safety of United States persons.(8)PersonThe term person means an individual or entity.(9)ProcurementThe term procurement means the process of acquiring, through purchase, by contract and through the use of appropriated funds, supplies or services, including installation services, by and for the use of the Federal Government.(10)TransactionThe term transaction means the acquisition, importation, transfer, or installation of any bulk-power system electric equipment by any person, or with respect to any property, subject to the jurisdiction of the United States.(11)United States personThe term United States person means—(A)an individual who is—(i)a citizen of the United States; or(ii)an alien lawfully admitted for permanent residence in the United States; (B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity; and(C)any person in the United States. (b)Prohibition(1)In generalExcept as otherwise provided in this subsection, no person that is the owner or operator of defense critical electric infrastructure may engage in any transaction relating to that defense critical electric infrastructure that involves any covered equipment in which a foreign adversary has an ownership or any other interest, including through an interest in a contract for the provision of the covered equipment, over which a foreign adversary has control, or with respect to which a foreign adversary exercises influence, including any transaction that—(A)is initiated after the date of enactment of this Act; and(B)the Secretary of Energy, in coordination with the Director of the Office of Management and Budget and in consultation with the Secretary of Defense, the Secretary of Homeland Security, the Director of National Intelligence, and the heads of other appropriate Federal agencies, as determined by the Secretary of Energy, determines—(i)involves covered equipment designed, developed, manufactured, or supplied by persons owned by, controlled by, or subject to the jurisdiction or direction of a foreign adversary; and(ii)poses an undue risk of catastrophic effects on the security or resiliency of defense critical electric infrastructure in the United States.(2)Mitigation measures(A)In generalThe Secretary of Energy, in consultation with the heads of other Federal agencies, as appropriate, may—(i)in accordance with subparagraph (B), approve a transaction or class of transactions prohibited under paragraph (1); and(ii)design or negotiate measures to mitigate any concerns identified in making determinations under paragraph (1)(B) with respect to that transaction or class of transactions. (B)Precondition to approval of otherwise prohibited transactionThe Secretary of Energy shall implement the measures described in subparagraph (A)(ii) before approving a transaction or class of transactions that would otherwise be prohibited under paragraph (1).(3)Application(A)In generalThe prohibition described in paragraph (1) shall apply to a transaction described in that paragraph regardless of whether—(i)a contract has been entered into with respect to that transaction before the date of enactment of this Act; or(ii)a license or permit has been issued or granted with respect to that transaction before the date of enactment of this Act.(B)Contrary lawThe prohibition described in paragraph (1) shall apply to each transaction described in that paragraph only to the extent not otherwise provided by—(i)another statute; or(ii)a regulation, order, directive, or license issued pursuant to this section.(4)Prequalification(A)In generalThe Secretary of Energy, in consultation with the heads of other Federal agencies, as appropriate, may—(i)establish and publish criteria for recognizing particular covered equipment and particular vendors in the market for covered equipment as prequalified for future transactions; and (ii)apply those criteria to establish and publish, and update, as necessary, a list of prequalified equipment and vendors. (B)Savings provisionNothing in this paragraph limits the authority of the Secretary of Energy under this subsection to prohibit or otherwise regulate any transaction involving prequalified equipment or vendors.(c)Implementation(1)Implementation by the Secretary of EnergyThe Secretary of Energy shall take such actions as the Secretary determines to be necessary to implement this section, including—(A)directing the timing and manner of the cessation of pending and future transactions prohibited under subsection (b)(1); (B)adopting appropriate rules and regulations; and (C)exercising any applicable power granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) and delegated to the Secretary. (2)Required rulemaking(A)In generalNot later than 150 days after the date of enactment of this Act, the Secretary of Energy, in consultation with the Secretary of Defense, the Secretary of Homeland Security, the Director of National Intelligence, and the heads of other appropriate Federal agencies, as determined by the Secretary of Energy, shall issue rules or regulations to implement this section.(B)AuthorityA rule or regulation issued under subparagraph (A) may—(i)determine that particular countries or persons are foreign adversaries exclusively for the purposes of this section; (ii)identify persons owned by, controlled by, or subject to the jurisdiction or direction of, foreign adversaries exclusively for the purposes of this section; (iii)identify particular equipment or countries with respect to which transactions involving covered equipment warrant particular scrutiny under this section; and(iv)identify a mechanism and relevant factors for the negotiation of agreements to mitigate concerns identified in making determinations under subsection (b)(1)(B).(3)Identification of certain equipmentAs soon as practicable after the date of enactment of this Act, the Secretary of Energy, in consultation with the Secretary of Defense, the Secretary of the Interior, the Secretary of Homeland Security, the Director of National Intelligence, the Board of Directors of the Tennessee Valley Authority, and the heads of other appropriate Federal agencies, as determined by the Secretary of Energy, shall—(A)identify existing covered equipment that—(i)is designed, developed, manufactured, or supplied by persons owned by, controlled by, or subject to the jurisdiction or direction of a foreign adversary; and (ii)poses an undue risk of catastrophic effects on the security or resiliency of critical electric infrastructure in the United States; and(B)develop recommendations on ways to identify, isolate, monitor, or replace any covered equipment identified under subparagraph (A) as soon as practicable.(4)Coordination and information sharingThe Secretary of Energy shall work with the Secretary of Defense, the Secretary of the Interior, the Secretary of Homeland Security, the Director of National Intelligence, the Board of Directors of the Tennessee Valley Authority, and the heads of other appropriate Federal agencies, as determined by the Secretary of Energy, to protect critical defense facilities from national security threats through—(A)the coordination of the procurement of energy infrastructure by the Federal Government; and (B)the sharing of risk information and risk management practices to inform that procurement.(5)RequirementThis section shall be implemented—(A)in a manner that is consistent with all other applicable laws; and (B)subject to the availability of appropriations. (d)Reports to CongressThe Secretary of Energy shall submit to Congress periodic reports describing any progress made in implementing, or otherwise relating to the implementation of, this section.